Citation Nr: 0408442	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-02 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Regional 
Office (RO) that, in pertinent part, denied service 
connection for tinnitus.  In addition, the RO granted service 
connection for PTSD and for bilateral hearing loss and 
assigned evaluations of 30 percent and noncompensable, 
respectively.  Each of these ratings was effective July 20, 
2001.  The veteran disagreed with the evaluations assigned 
for each of these disabilities.  

A statement of the case that addressed the issue of 
entitlement to service connection for a left hip/leg 
condition was furnished to the veteran in June 2003.  
However, since a substantive appeal has not been received, 
this decision is limited to the issues noted on the cover 
page.

The issues of entitlement to service connection for tinnitus 
and entitlement to an initial compensable evaluation for 
bilateral hearing loss will be considered in the REMAND 
following the ORDER section below.


FINDING OF FACT

The veteran's PTSD is manifested by nightmares, flashbacks 
and mild anxiety.  




CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for PTSD is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West. 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000).  See 38 U.S.C.A. § 5103A.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

The Board acknowledges that in this case, the only notice the 
veteran received with respect to his claim for service 
connection for PTSD was a letter from the RO that requested 
he provide information concerning the stressors to which he 
was subjected in service.  Following the RO's determination 
in the June 2002 rating action to grant service connection, 
the veteran filed a notice of disagreement with the rating 
that was assigned.  Thereafter, in the statement of the case 
issued in October 2002, the veteran was provided with the 
provisions of Diagnostic Code 9411.  He has also testified at 
a video conference hearing before the undersigned.  

In VAOPGCPREC 8-2003, the General Counsel of the VA held that 
the VA was not required to furnish VCAA notice in a situation 
where, as here, the veteran submits a notice of disagreement 
on a claim for which the VA has already given the notice 
required by 38 U.S.C.A. § 5103(a).  In other words, since the 
veteran filed a timely notice of disagreement with the rating 
assigned by the RO in its June 2002 rating action that 
granted service connection for PTSD, the VA is not obligated 
to provide notice of the information and evidence necessary 
to substantiate the newly raised claim, that is, in this 
case, the claim for an increased rating for PTSD.  The Board 
may, accordingly, adjudicate this case on the basis of the 
current record.  In this regard, the Board notes that the 
veteran denied receiving any treatment for PTSD at the time 
of his hearing in July 2003 and, therefore, there is no 
indication that there are any additional records that could 
be obtained.  In light of the notice provided to the veteran 
in the statement of the case issued in October 2002, and the 
veteran's testimony at a hearing before the undersigned, the 
Board finds that no prejudice to the veteran will result from 
its adjudication of the case based on the evidence of record.  

The veteran was afforded a VA psychiatric examination in May 
2002.  It was noted that he had been married for 51 years and 
that he maintained close contact with his family.  He stated 
that he was active in his church.  On mental status 
evaluation, the veteran was oriented to time, place, person 
and situation.  He had good eye contact and was responsive to 
social cues.  He related that he had periodic nightmares and 
night sweats related to traumatic incidents that occurred 
while he was in service.  He was able to get initially one 
out of three items correct in terms of his short-term memory 
and immediate term memory was better in that he was able to 
recollect two out of three items.  The veteran knew the 
current date and past presidents.  He denied any acute 
depression, but did report some mild anxiety and periodic 
panic attacks.  He had intrusive thoughts of trauma and 
flashbacks as well as startle response to loud or unexpected 
noises.  

The veteran described an incident when he was watching a 
movie and all of a sudden experienced the feeling that he was 
back on the battleship.  It was indicated that he had some 
difficulty recalling important aspects of the trauma, and had 
some attempt to avoid activities or places that aroused 
recollections of the trauma, such as avoiding visiting 
aircraft carriers.  The veteran also had some difficulty with 
concentration, as well as an exaggerated startle response.  
It was also noted that he had difficulty with sleep.  The 
diagnostic impression was PTSD, chronic.  The Global 
Assessment of Functioning score was 65.

The veteran testified at a video conference hearing before 
the undersigned in July 2003.  He stated that he was not 
receiving treatment or on any medication for PTSD.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran asserts that a higher rating is warranted for 
PTSD.  The VA psychiatric examination conducted in May 2002 
demonstrated that the veteran has some nightmares and 
flashbacks, as well as anxiety and periodic panic attacks.  
The examination showed that he was fully oriented, and had 
some difficulty with concentration.  The record establishes 
that he has remained married for many years and has good 
relationships with the members of his family.  Moreover, the 
veteran denied getting any treatment for his PTSD, and he is 
not taking any medication for it.  As noted above, in order 
to assign a higher rating, the record must show that he 
experiences symptoms comparable to panic attacks more than 
once per week, impaired judgment and mood disturbances.  Such 
findings are not contained in the record.  

The evidence supporting the veteran's claim consists 
primarily of his allegations regarding the severity of his 
disability.  In contrast, the Board believes that the medical 
findings on examination are of greater probative value.  In 
assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  Therefore, the Board 
finds that the veteran's GAF Scale score of 65, and the 
clinical findings on the VA psychiatric examination 
demonstrate no more than mild to moderate symptoms, and are 
consistent with the current 30 percent rating.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 30 percent for PTSD.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.




REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center  (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  

The veteran also asserts that service connection is warranted 
for tinnitus and that a higher rating should be assigned for 
his service-connected bilateral hearing loss.  A private 
physician diagnosed tinnitus in a statement dated in July 
2002.  The veteran asserts that he worked on the flight deck 
while in service, and was exposed to loud noise on a regular 
basis.  

With respect to the claim for an increased rating for 
bilateral hearing loss, the record shows that the veteran has 
not been afforded an audiometric examination by the VA.  The 
Board observes that the RO granted service connection for 
bilateral hearing loss on the basis of an examination by the 
veteran's private physician.  To rate the degree of hearing 
impairment, an examination must comply with the provisions of 
38 C.F.R. § 4.85 (2003).  The audiometric test by the 
veteran's private physician in July 2002 does not comply with 
the requirements in the regulation.  Accordingly, the Board 
concludes that a VA audiometric test is required.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for tinnitus since his 
discharge from service, and for bilateral 
hearing loss since July 1999.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

2.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and extent of his bilateral 
hearing loss, and nature and etiology of 
his tinnitus.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that 
tinnitus, if present, is related to the 
noise exposure the veteran sustained in 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



